DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/332257 filed on 03/11/2019.
3.	Claims 1-10 are pending.  

Claim 11 has been cancelled  

Claims 1, 9 and 11 are independent claims.  

Specification

4.	The disclosure is objected to because of the following informalities: The disclosure consists of abbreviations which are not written out the first time they are used (e.g. IP, CD-ROM, OS).  Abbreviations must be written out the first time they are used in the disclosure, again in the abstract, and again in the claims, as the intent of their meaning is likely to be changed over time.
Appropriate correction is required. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a).  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Any amendment to the disclosure must be supported by the disclosure as originally filed. 
5.	The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner.  For example, the following items are not understood:  Claim 5 recites “the performance information integration unit integrates the performance information by use of the performance information, and one or a combination of a number of tasks saved in the task saving 
Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).

Claim Rejections - 35 USC § 112

6.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.	Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.
		Claim 5 recites ““the performance information integration unit integrates the performance information by use of the performance information, and one or a combination of a number of tasks saved in the task saving unit-an input amount, and an output amount” (emphasis added). Applicant’s disclosure does not set forth any written description of what such “input amount, and an output amount” is, hence its meaning is unclear and undefined. 
Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-8 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory and/or abstract subject matter.  
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because claim 1 recites a “distributed processing system …” that has been reasonably interpreted as a computer program, software, listing per se (see paragraph [0007], of the specification).  Claim 1 recite the “distributed processing system…” which does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C 101 (process, machine, manufacture, or composition of matter), e.g., since the claim is directed to software. Therefore, claim 1 is rejected as non-statutory – see MPEP 7.05.01.  
Claim 10 recites a “recording medium”.  However, it appears that this “recording medium” is directed to a signal per se. A product is a tangible physical article or object, some form of matter, which a signal is not.  A signal, a form of energy, does not fall within one of the four statutory classes of § 101.  As such, the claimed “recording medium” is not limited to embodiments that fall within a statutory category of invention (see Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility – Annex IV(c) (1300 OG 142 signed 26OCT2005).  Consequently, claim 10 is rejected as non-statutory.
	Claims 2-8 do not remedy the deficiencies of claim 1, and are also rejected as non-statutory.

Allowable Subject Matter

10.	Claim 6, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “a task determination unit that calculates the first cost by use of a communication delay time and a processing delay time, which are included in the performance information, when the task is executed, and calculates the second cost by use of a communication delay time and a processing delay time, which are included in the integrated performance information, when the task is distributed to the another analysis node and then executed”.  The art of record does not expressly disclose such features.

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., JP2005148911A (hereinafter Sasaki) in view of Ringseth et al., U.S. Patent No. 8,561,072 (hereinafter Ringseth). 
     In regards to claim 1, Sasaki teaches:
A distributed processing system comprising: an analysis node which analyzes input information (p. 2, 14, see a plurality of nodes constituting a computer system are divided into node groups, and it is determined which task type is executed in 
a management node which is connected to the analysis node via a network (p. 5, 1st para., see the present invention relates to a load distribution method and apparatus, and more particularly to a load distribution method, apparatus, system, and program suitable for use in a cluster composed of a plurality of nodes connected by a network) and (Abstract, see a load information management means 36 reconstitutes load information… a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes).  
holds performance information representing performance of the analysis node (p. 6, 2nd para., see an execution performance measuring means for measuring runtime performance information of a node during execution), (p. 7, 9th para., see a task receiving unit 11 that determines the type of task arriving at the system and measures the task arrival rate for each task, and an execution performance measuring unit 14 that measures the runtime performance information of the node. A node group using system configuration information, system operating conditions, pre-measured task-node characteristics, task arrival rate measured at execution time, and node runtime performance information) and (p. 7, 15th para., see a measurement data management table for managing performance data measured 
the management node includes performance information Integration unit-integrating the performance information pertaining to the analysis node connected to the management node (p. 5, 1st para., see the present invention relates to a load distribution method and apparatus, and more particularly to a load distribution method, apparatus, system, and program suitable for use in a cluster composed of a plurality of nodes connected by a network) and (Abstract, see a load information management means 36 reconstitutes load information).
the analysis node includes task determination unit determining (Abstract, see a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes) and (p. 5, 4th para., see a load distribution method in which each node determines a load transfer destination based on load information of its own node). 
whether to execute the task in the analysis node, or distribute the task to the another analysis node and then execute the task (p. 5, 4th para., see a load distribution method in which each node determines a load transfer destination based on load information of its own node) and (Abstract, see a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes), (p. 5, 8th para., see the node that collects load information is a node that can be a task transfer destination) and (p. 5, 4th para., see each node periodically collects load information of all other nodes, 
Sasaki doesn’t explicitly teach:
based on a first cost, being calculated based on the performance information pertaining to the analysis node, of executing a task in the analysis node, and a second cost being calculated based on the performance information pertaining to another of the analysis nodes different from the analysis node integrated by the performance information integration unit and representing a cost of load distribution of distributing the task to the another analysis node and then executing the task.
However, Ringseth teaches such use: (column 14, lines 28-34, see the first and second scheduling nodes identified for the scheduler based on one or more execution metrics for respective sets of components of the computer system, the first and the second scheduling collections are mapped into at least a partial search order by comparing execution costs between at least the first and the second scheduling nodes). 
Sasaki and Ringseth are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sasaki and Ringseth before him or her, to modify the system of Sasaki to include the teachings of Ringseth, as a task scheduler, and accordingly it would 

   In regards to claim 2, Sasaki teaches:
the task determination unit  in the analysis node determines, when the task includes primary processing being processing of detecting a target from the input information, and secondary processing being processing of analyzing the target, whether to execute the secondary processing in the analysis node, or distribute the secondary processing to another of the analysis nodes and then execute the secondary processing, after executing the primary processing (Abstract, see a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes) and (p. 7, para. 13, see using the information obtained from the system configuration input means 13 and the information obtained from the execution performance measurement means 14, the number of nodes included in each group is controlled at the time of execution). 

   In regards to claim 3, Sasaki teaches:
the management node further includes task saving unit saving the task load-distributed by the analysis node (p. 6, 2nd para., see a load balancer according to one aspect of the present invention (also referred to as a “global load balancer”) inputs system configuration information, system operating conditions, and task-node characteristics measured in advance) and (p. 6, 6th para., see a node 
the analysis node further includes task execution unit executing the task saved in the task saving unit when the analysis node has a surplus in a resource thereof (p. 7, 6th para., see it is possible to balance the load at a high speed by deciding to transfer one or more tasks to one node and to transfer the task to one or more nodes. is there. According to the present invention, a plurality of surplus loads are moved with respect to a plurality of nodes) and (p. 6, 5th – 6th para., see load information sharing means for sharing load information, and the load information sharing means Based on the load information of the other nodes to be provided, it is determined which task is to be transferred to which node, load distribution means for requesting the task transmission / reception means to transfer the task, and processing the task requested to be executed).  

   In regards to claim 4, Sasaki teaches:
th para., see FIG. 1 shows the configuration of the global load distribution apparatus 1 according to the first embodiment of this invention… A task receiving unit 11 that determines the type of task arriving at the system and measures the task arrival rate for each task, and an execution performance measuring unit 14 that measures the runtime performance information of the node… The node group construction means 12 for determining the task type to be executed on the node group and the node for executing the task are selected from the node group. For the selected node, and a task transmitting unit 15 for transferring the task. The processing and functions of each of the above means are realized by a program executed by a computer constituting the global load distribution apparatus 1) (emphasis added). 

   In regards to claim 8, Sasaki teaches:
the performance information includes throughput of the analysis node, and a network delay (p. 11, 1st para., see the node performance management table 192 has columns of response, throughput, number of transfers, and number of processes for the node ID, the average value of each value for the entire node is recorded, and the past (L times before) measurement is recorded. From the current measurement).

   In regards to claim 9, Sasaki teaches:
A distributed processing method comprising: by an analysis node, analyzing input information (p. 2, 14, see a plurality of nodes constituting a computer system are divided into node groups, and it is determined which task type is executed in which 
determining, based on the calculated first cost and second cost, whether to execute the task by the analysis node itself, or execute load distribution of the task to the another analysis node (p. 5, 4th para., see a load distribution method in which each node determines a load transfer destination based on load information of its own node) and (Abstract, see a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes), (p. 5, 8th para., see the node that collects load information is a node that can be a task transfer destination) and (p. 5, 4th para., see each node periodically collects load information of all other nodes, and the difference Δ between the load of the own node and the load of the lightest node among all nodes is larger than a certain value. In such a case, a load distribution method has been proposed in which the arrived task is transferred to the node with the lightest load).
Sasaki doesn’t explicitly teach:
calculating a first cost of executing a task by the analysis node itself, based on performance information representing performance of the analysis node itself; calculating a second cost representing a cost of load distribution of distributing the task to another of the analysis nodes and then executing the task, based on 
However, Ringseth teaches such use: (column 14, lines 28-34, see the first and second scheduling nodes identified for the scheduler based on one or more execution metrics for respective sets of components of the computer system, the first and the second scheduling collections are mapped into at least a partial search order by comparing execution costs between at least the first and the second scheduling nodes). 
Sasaki and Ringseth are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sasaki and Ringseth before him or her, to modify the system of Sasaki to include the teachings of Ringseth, as a task scheduler, and accordingly it would enhance the system of Sasaki, which is focused on load distribution, because that would provide Sasaki with the ability to calculate task execution cost, as suggested by Ringseth (column 14, lines 28-34, column 14, lines 5-13).      

   In regards to claim 10, Sasaki teaches:
A recording medium recording a program which causes a computer functioning as an analysis node to execute: processing of analyzing input information (p. 2, 14, see a plurality of nodes constituting a computer system are divided into node 
processing of determining, based on the calculated first cost and second cost, whether to execute the task by the computer itself, or execute load distribution of the task to the another analysis node (p. 5, 4th para., see a load distribution method in which each node determines a load transfer destination based on load information of its own node) and (Abstract, see a transfer task deciding means 39 decides the transfer of one or more tasks to one node and the transfer of the tasks to one or more nodes), (p. 5, 8th para., see the node that collects load information is a node that can be a task transfer destination) and (p. 5, 4th para., see each node periodically collects load information of all other nodes, and the difference Δ between the load of the own node and the load of the lightest node among all nodes is larger than a certain value. In such a case, a load distribution method has been proposed in which the arrived task is transferred to the node with the lightest load).
Sasaki doesn’t explicitly teach:
processing of calculating a first cost of executing a task by the computer itself, based on performance information representing performance of the computer itself; processing of calculating a second cost representing a cost of load 
However, Ringseth teaches such use: (column 14, lines 28-34, see the first and second scheduling nodes identified for the scheduler based on one or more execution metrics for respective sets of components of the computer system, the first and the second scheduling collections are mapped into at least a partial search order by comparing execution costs between at least the first and the second scheduling nodes). 
Sasaki and Ringseth are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sasaki and Ringseth before him or her, to modify the system of Sasaki to include the teachings of Ringseth, as a task scheduler, and accordingly it would enhance the system of Sasaki, which is focused on load distribution, because that would provide Sasaki with the ability to calculate task execution cost, as suggested by Ringseth (column 14, lines 28-34, column 14, lines 5-13).      

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Ringseth in view of Meirosu et al., US 2019/0286484 (hereinafter Meirosu). 
 In regards to claim 1, the rejections above are incorporated respectively.
claim 7, Sasaki and Ringseth, in particular Sasaki doesn’t explicitly teach:
the task determination unit calculates the first cost at a certain point of time by use of a history of the first cost representing a shift of the first cost during a certain period before a certain point of time, and calculates the second cost at a certain point of time by use of a history of the second cost representing a shift of the second cost during a certain period before a certain point of time.
However, Meirosu teaches such use: (Fig. 1, Data Center 1, 106A… Datacenter 2, Datacenter 3, 106), (p. 3, [0029], see if the obtained energy cost indicates that the cost for executing the task at a later time within the determined time period is potentially lower than the cost for executing the task immediately, the cloud management node will delay the execution based on the amount of needed energy and the obtained energy cost.  Otherwise, the cloud management node can decide to execute the data processing task immediately when the obtained energy cost indicates that the cost is not likely to be reduced within the determined time period) and (p. 3, [0033], see it was indicated above that a data center that is capable of executing the task with lowest possible energy cost within the determined time period according to the obtained energy costs of the candidate data centers 106). 
Sasaki, Ringseth and Meirosu are analogous art because they are from the same field of endeavor, task management.
Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Sasaki, Ringseth and Meirosu  before him or her, to modify the system .      
Conclusion

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Edshpande et al.,   10373102 	Node fulfillment capacity 

Ricciulli  	    	6275470  	Overlay routing of networks

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193